Citation Nr: 1242022	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include pes planus.

2.  Entitlement to service connection for bilateral knee disability, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to July 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee disability and the claim to reopen a claim for service connection for bilateral foot disability.

The record shows that the Veteran failed to report for a hearing before a member of the Board at the RO.  The RO sent notice of the scheduled hearing date and time to her last known address of record, but this correspondence was return undelivered by the US Postal Service.  Because the Veteran has failed to keep VA apprised of her whereabouts, the Board deems that her request for a Board hearing at the RO is withdrawn.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him).  Claimant's have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board notes that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the bilateral foot issue on appeal to more broadly reflect the benefit sought.  Furthermore, as explained below, the bilateral foot claim is not a claim to reopen a claim that was previously, finally denied because the Veteran had submitted a timely notice of disagreement with the October 1994 original decision that denied the claim

The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


REMAND

The Veteran seeks service connection for bilateral foot disability, to include pes planus.  She further seeks service connection for bilateral knee disability, which she avers is secondary to bilateral foot disability.

The reports of the service entrance examination dated in February 1983 and separation examination dated in May 1985 reflect normal clinical evaluations for the feet and lower extremities, and the Veteran denied a history of painful joints and foot trouble at those examinations.

In August 1994, VA received VA Form 21-526, an application for compensation or pension.  The Veteran reported problems with his feet beginning in 1985 and treatment in Colorado Springs, Colorado, while stationed with the 124th Signal Battalion Headquarters.

Private treatment records dated from 1992 to 1994 and VA treatment records dated in 1994 are silent for foot or knee complaints or treatment.  Report of VA examination dated in October 1994 reflects complaints of bilateral foot pain.  By history, she had foot problems dating to childhood and saw a doctor for her feet.  The diagnosis was bilateral planovalgus deformity of the feet, with mild bunion deformity of the left great toe.  The examiner stated that the Veteran had, "loss of her medial arch of both feet and valgus deformity of the hind foot.  The combination of these deformities causes significant pronation of her feet with ambulation, which creates a vagus stress on the toes.  I suspect this is the etiology of her mild hallux valgus deformity of her left great toe..."

The RO denied the claim for service connection for bilateral foot disability in an October 1994 rating decision.  The Veteran submitted a notice of disagreement with that decision in December 1994.
VA treatment records dated since 2007 reflect complaints of bilateral knee pain and diagnoses of degenerative joint disease of the knees.  These records further show a history of hallux valgus, and congenital pes planus.

In July 2008, VA received VA Form 21-526 from the Veteran.  She claimed to have flat feet and bilateral knee arthritis related to military service.  She reported onset of flat feet in 1982 and arthritis of the knees in 1983.

Report of VA examination dated in July 2010 reflects the examiner's opinion that it was at least as likely as not that the Veteran's pes planus deformity of the feet contributed to her current osteoarthritis of the knees.  In an addendum to this report dated in October 2010, the examiner opined that he believed that the Veteran had congenital pes planus and she would have had chronic pathology regardless of military service-and that the foot condition did not exacerbate her knee condition.

Having carefully reviewed the evidence of record, the Board finds that a decision may not be rendered at this time on either claim.  First, as the Veteran has not been provided a statement of the case or supplemental statement of the case on the issue of entitlement to service connection for bilateral foot disability, a remand is required.  Second, because the Veteran argues that her bilateral knee disability is secondary to her bilateral foot disorder, the matters are inextricably intertwined.  Therefore, consideration of the bilateral knee claim must be deferred pending the outcome of the bilateral foot claim.  Also, to ensure due process, the Veteran should be provided with a Veterans Claims Assistance Letter notifying her of the evidence and information necessary to substantiate a claim based on secondary service connection.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a supplemental statement of the case to the Veteran and her representative on the issue of entitlement to service connection for bilateral foot disability, to include pes planus.  

2.  The RO or the AMC should provide the Veteran with a supplemental VCAA notice letter on the requirements for substantiating her claim of service connection for bilateral knee disability on a secondary basis.

3.  The RO or the AMC should undertake any other development it determines to be warranted, to include affording the Veteran an examination and obtaining a medical opinion if necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome of this case.

The Veteran need take no action until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012)



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

